UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3757 DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 2/28/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund February 28, 2014 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.9% Rate (%) Date Amount ($) Value ($) California93.5% ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.38 3/1/21 4,000,000 4,001,760 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 6.00 8/1/30 5,000,000 6,016,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 5.00 8/1/43 3,000,000 3,118,770 Alameda Corridor Transportation Authority, Senior Lien Revenue 5.00 10/1/21 2,300,000 2,723,223 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 7,500,000 7,905,750 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 17,580,000 20,434,289 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/34 10,000,000 10,888,700 Brentwood Infrastructure Financing Authority, Water Revenue 5.75 7/1/38 4,250,000 4,560,122 California, GO 5.00 8/1/22 5,000,000 5,589,950 California, GO (Various Purpose) 5.00 11/1/23 5,000,000 5,844,950 California, GO (Various Purpose) 5.25 2/1/29 13,835,000 15,717,943 California, GO (Various Purpose) 5.00 10/1/29 5,250,000 5,805,817 California, GO (Various Purpose) 5.25 3/1/30 15,000,000 17,041,500 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 5,193,855 California, GO (Various Purpose) 5.25 9/1/31 25,000,000 28,139,000 California, GO (Various Purpose) 5.25 9/1/32 19,500,000 21,797,490 California, GO (Various Purpose) 5.25 10/1/32 9,170,000 10,260,588 California, GO (Various Purpose) 6.00 3/1/33 3,000,000 3,581,490 California, GO (Various Purpose) 6.50 4/1/33 30,000,000 36,690,900 California, GO (Various Purpose) 5.50 11/1/35 10,000,000 11,388,100 California, GO (Various Purpose) 5.00 2/1/38 5,000,000 5,320,850 California, GO (Various Purpose) 5.50 3/1/40 17,500,000 19,557,475 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 4,000,000 4,668,360 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 7,500,000 8,584,200 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 11,600,000 13,105,912 California Educational Facilities Authority, Revenue (Pooled College and University Projects) (Escrowed to Maturity) 5.63 6/30/23 135,000 168,803 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 5,000,000 5,611,300 California Health Facilities Financing Authority, Revenue (Catholic Healthcare West) 5.63 7/1/32 5,875,000 6,031,862 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/23 1,650,000 1,906,113 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/24 1,600,000 1,826,256 California Health Facilities Financing Authority, Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.00 8/15/25 5,855,000 6,703,975 California Health Facilities Financing Authority, Revenue (Rady Children's Hospital - San Diego) 5.25 8/15/41 8,500,000 8,955,260 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 7/1/37 7,500,000 7,897,050 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/36 7,525,000 7,933,833 California Health Facilities Financing Authority, Revenue (Stanford Hospital and Clinics) 5.00 8/15/42 1,000,000 1,035,210 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 6,000,000 6,974,640 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/31 3,500,000 3,821,125 California Housing Finance Agency, Home Mortgage Revenue (Collateralized; FNMA) 5.50 8/1/38 7,455,000 7,462,679 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 6,750,000 6,879,330 California Pollution Control Financing Authority, Revenue (San Jose Water Company Project) 5.10 6/1/40 5,500,000 5,682,435 California Pollution Control Financing Authority, Water Facilities Revenue (American Water Capital Corporation Project) 5.25 8/1/40 7,500,000 a 7,666,725 California State Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 5.00 11/1/19 1,680,000 1,810,586 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/25 1,795,000 2,061,324 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 10,000,000 10,767,900 California State University Trustees, Systemwide Revenue 5.00 11/1/27 2,510,000 2,806,381 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 5,590,400 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 10,100,000 10,107,575 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 11,195,600 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/24 5,000,000 5,643,100 California Statewide Communities Development Authority, Revenue (American Baptist Homes of the West) 2.10 10/1/19 2,000,000 2,003,680 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.25 11/1/30 3,750,000 3,990,375 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/40 11,940,000 12,211,038 California Statewide Communities Development Authority, Revenue (Henry Mayo Newhall Memorial Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/43 2,100,000 2,177,658 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 3,000,000 3,106,860 California Statewide Communities Development Authority, School Facility Revenue (Aspire Public Schools) 6.00 7/1/40 7,975,000 7,666,607 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,000,000 4,150,800 Capistrano Unified School District (Ladera) Community Facilities District Number 98-2, Special Tax Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/19 3,545,000 3,702,292 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 b 2,185,380 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/29 15,565,000 16,682,100 Delano, COP (Delano Regional Medical Center) 3.00 1/1/15 1,210,000 1,224,798 Delano, COP (Delano Regional Medical Center) 4.00 1/1/16 1,245,000 1,300,851 Delano, COP (Delano Regional Medical Center) 4.00 1/1/17 1,305,000 1,378,210 El Dorado Irrigation District, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/27 1,250,000 1,408,125 El Dorado Irrigation District, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/28 1,000,000 1,113,660 Foothill-De Anza Community College District, GO (Insured; AMBAC) 5.00 8/1/22 10,350,000 11,704,297 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 4.55 6/1/22 1,725,000 1,783,219 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 10,545,000 9,208,210 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 8,000,000 6,032,800 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 12,500,000 10,301,000 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 b 3,537,931 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 b 3,537,239 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 b 3,521,876 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 b 2,015,387 JPMorgan Chase Putters/Drivers Trust (Series 4354) (Riverside County Transportation Commission, Sales Tax Revenue) 5.25 6/1/21 7,500,000 a,c 8,363,400 JPMorgan Chase Putters/Drivers Trust (Series 4361) (Los Angeles Department of Water and Power, Water System Revenue) 5.00 7/1/20 12,000,000 a,c 12,891,840 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 5,000,000 5,837,400 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/29 3,915,000 4,397,015 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/29 16,090,000 18,484,192 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/35 25,000,000 26,652,250 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/38 3,500,000 3,724,280 Los Angeles Harbor Department, Revenue 5.25 8/1/25 26,055,000 30,235,004 Metropolitan Water District of Southern California, Water Revenue 5.00 10/1/34 7,390,000 8,233,938 Metropolitan Water District of Southern California, Water Revenue 5.00 1/1/39 5,000,000 5,472,100 Midpeninsula Regional Open Space District Financing Authority, Revenue (Insured; AMBAC) (Escrowed to Maturity) 0.00 9/1/15 2,825,000 b 2,813,446 Murrieta Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/21 4,950,000 b 3,924,211 Natomas Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.95 9/1/21 2,500,000 2,876,075 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.25 9/1/26 2,760,000 3,078,780 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.00 1/1/16 670,000 d 722,535 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.50 7/1/21 375,000 d 495,862 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; National Public Finance Guarantee Corp.) 6.30 7/1/18 19,000,000 21,581,720 Oakland Unified School District, GO 6.63 8/1/38 5,000,000 5,740,600 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 3,262,080 Poway Unified School District, School Facilities Improvement District Number 2007-1, GO 0.00 8/1/35 12,850,000 b 4,423,356 Sacramento County, Airport System Senior Revenue 5.00 7/1/24 5,090,000 5,718,360 Sacramento County, Airport System Senior Revenue 5.13 7/1/25 5,890,000 6,647,572 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) 5.00 12/1/26 7,000,000 8,020,460 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/25 8,500,000 9,500,195 Sacramento Municipal Utility District, Electric Revenue 5.00 8/15/28 2,500,000 2,778,225 San Bernardino County, COP (Capital Facilities Project) (Escrowed to Maturity) 6.88 8/1/24 5,000,000 6,676,100 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/24 2,265,000 2,314,264 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/34 9,880,000 9,930,388 San Diego County Regional Airport Authority, Subordinate Airport Revenue 5.00 7/1/34 3,000,000 3,124,620 San Diego County Water Authority, Water Revenue 5.00 5/1/31 4,935,000 5,475,185 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 6,045,000 6,778,682 San Diego Public Facilities Financing Authority, Water Revenue 5.25 8/1/28 6,000,000 7,012,440 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/23 6,775,000 7,833,255 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.25 5/1/26 4,000,000 4,580,000 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/28 2,000,000 2,215,340 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/29 2,000,000 2,197,420 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/37 10,000,000 10,795,800 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/24 13,185,000 14,378,374 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 b 359,084 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 5.00 8/1/18 1,585,000 1,815,903 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 b 331,875 Santa Margarita Water District Community Facilities District Number 2013-1, Special Tax Revenue (Village of Sendero) 5.63 9/1/43 7,000,000 7,263,480 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/29 1,500,000 1,620,270 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/30 1,000,000 1,072,830 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.25 7/1/27 7,485,000 8,717,330 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/28 3,145,000 3,582,784 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/29 2,230,000 2,522,866 Southern California Public Power Authority, Revenue (Milford Wind Corridor Phase I Project) 5.00 7/1/29 11,865,000 13,377,432 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/27 13,765,000 15,656,862 Stockton Public Financing Authority, Water Revenue (Delta Water Supply Project) 6.25 10/1/38 1,000,000 1,096,760 Stockton Public Financing Authority, Water Revenue (Delta Water Supply Project) 6.25 10/1/40 1,500,000 1,653,570 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/25 1,620,000 1,783,976 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 1,115,000 1,215,250 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/38 2,500,000 2,597,750 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,410,000 1,379,826 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.13 6/1/46 8,850,000 6,541,566 Torrance, Revenue (Torrance Memorial Medical Center) 5.00 9/1/40 3,000,000 3,102,630 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.63 1/1/29 8,000,000 9,162,560 Turlock Irrigation District, Revenue 5.00 1/1/25 5,610,000 6,154,899 Turlock Irrigation District, Revenue 5.00 1/1/26 8,120,000 8,840,894 University of California Regents, General Revenue 5.25 5/15/28 10,000,000 11,247,500 University of California Regents, General Revenue 5.75 5/15/31 8,000,000 9,206,000 University of California Regents, Limited Project Revenue 5.00 5/15/42 10,000,000 10,632,400 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 10,000,000 10,507,800 West Kern Community College District, GO (Insured; XLCA) 0.00 11/1/20 1,000,000 b 771,460 U.S. Related6.4% Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 3,300,000 3,663,726 Guam, LOR (Section 30) 5.63 12/1/29 2,850,000 3,024,933 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.00 7/1/21 10,000,000 7,503,400 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 3,730,000 2,625,025 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 2,000,000 1,639,860 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/22 4,000,000 2,982,120 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/28 6,040,000 4,197,196 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/28 5,000,000 3,575,350 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 10,000,000 8,899,800 Puerto Rico Highway and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 6.25 7/1/16 2,870,000 2,957,391 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, HR (Hospital Auxilio Mutuo Obligated Group Project) 6.00 7/1/33 2,450,000 2,361,604 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/28 2,675,000 2,193,206 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/27 7,525,000 6,280,064 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 2,500,000 1,928,225 University of Puerto Rico, University System Revenue 5.00 6/1/23 10,000,000 6,620,500 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 5,000,000 5,304,050 Total Long-Term Municipal Investments (cost $960,624,485) Short-Term Municipal Coupon Maturity Principal Investments.4% Rate (%) Date Amount ($) Value ($) California; California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.02 3/3/14 1,000,000 e 1,000,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.02 3/3/14 1,700,000 e 1,700,000 California Statewide Communities Development Authority, Revenue (John Muir Health) (LOC; Wells Fargo Bank) 0.02 3/3/14 1,000,000 e 1,000,000 Total Short-Term Municipal Investments (cost $3,700,000) Total Investments (cost $964,324,485) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2014, these securities were valued at $28,921,965 or 2.8% of net assets. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Collateral for floating rate borrowings. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Variable rate demand note - rate shown is the interest rate in effect at February 28, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At February 28, 2014, net unrealized appreciation on investments was $66,955,135 of which $83,018,329 related to appreciated investment securities and $16,063,194 related to depreciated investment securities. At February 28, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 28, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 1,031,279,620 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 24, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 24, 2014 By: /s/ James Windels James Windels Treasurer Date: April 24, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
